Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	This office action is responsive to the Response filed on March 31, 2021. Claims 1-20 are now pending in the application.
	
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy of the priority document (IN 201741007075, filed 02/28/2017) has been received in parent Application No. 15/710,717 filed on 09/20/2017.

Information Disclosure Statement
4. 	The information disclosure statements (3 IDSs) filed 04/05/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Response to Amendment/Arguments
5.	Applicant’s amendment/arguments filed on 03/31/2021 are acknowledged. With respect to the rejections of claims 1-20 under 35 U.S.C. 103, the applicant’s arguments (see REMARKS, pages 5-7) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/13/2021 has been withdrawn.

Allowable Subject Matter
6.	Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The instant application claims essentially same subject matters of parent application 15/710,717, previously prosecuted and issued into patent number 10,454,657. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 20-24, 32-36 and 44-48 of U.S. Patent No. 10,454,657. However, the terminal disclaimer in the outstanding response filed 11/12/20 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 15/710,717 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 1), non-transitory computer-readable medium (claim 16), apparatus and means(claims 6 and 11) for wireless communication for user equipment ‘UE’, comprising, among other limitation, the novel and unobvious limitations as “ ...; determining a first number of symbols over a second number of slots to use for transmission of a narrowband physical uplink shared channel ‘NPUSCH’ on the at least one RU on a predetermined number of contiguous uplink subframes; and means for transmitting ... of contiguous uplink subframes.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-5, 7-10, 12-15 and 17-20.

7. 	References U.S. 10,454,658; U.S. 10,721,052; U.S. 10,848,356 and U.S. 10,985,899 are cited because they are put pertinent to improve the narrowband frames in wireless narrowband telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


June 3, 2021